Citation Nr: 1809079	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right middle finger injury with Swann-neck deformity.

2. Entitlement to a compensable rating for residuals of a right hand burn.

3. Entitlement to a compensable rating for residuals of a left hand burn.

4. Entitlement to an increased rating for neuralgia of the right hand, currently rated 20 percent disabling.

5. Entitlement to an increased rating for neuralgia of the left hand, currently rated 20 percent disabling. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active military service from May 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  

The issues listed on the title page were more recently remanded in August 2013, March 2016, and July 2017.  As noted by the Board in the March 2016 remand, at the May 2013 Board hearing, the Veteran did not present testimony regarding his claims for higher ratings for neuralgia of both hands.  As the Board explained in the August 2013 remand, at the time of the May 2013 hearing, the substantive appeal of these two issues had not been associated with the Veteran's claims folder.  At some time after the May 2013 hearing, however, the substantive appeal was associated with his claims file.  Further, in that document, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thus, in the August 2013 remand, the Board instructed that the Veteran be scheduled for a hearing before a Veterans Law Judge at the RO regarding these claims and that a copy of the notification letter be associated with the claims file.  In the March 2016 remand, the Board again remanded the issues of higher ratings for neuralgia in both hands in order for the Veteran to be scheduled for a Board hearing at the RO.  The other issues on appeal were remanded in order for pertinent records from the Social Security Administration (SSA) to be associated with the claims folder.  

In December 2016, the Veteran's attorney submitted a letter cancelling the Veteran's request for a Board hearing.  A May 2017 Report of General Information shows that the Veteran's attorney confirmed that the Veteran cancelled his Board hearing scheduled in November 2016 and was appealing all issues listed on the title page, to include the claims for increased ratings for neuralgia in both hands.  


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's service-connected residuals of a right middle finger injury with Swann-neck deformity are manifested by painful movement.

2. The Veteran's residual of a right hand burn were manifested by 5 or more painful scars.

3. The Veteran's residual of a left hand burn were manifested by 5 or more painful scars.

4. Neuralgia of the right hand did not result in more than mild incomplete paralysis of the musculospiral nerve (radial nerve).   

5. Neuralgia of the left hand did not result in more than mild incomplete paralysis of the musculospiral nerve (radial nerve).   

6. The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent, but no higher, have been met for the residuals of a right middle finger injury with Swann-neck deformity.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2017). 

2. The criteria for a disability rating of 30 percent, but no higher, for residuals of a right hand burn have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

3. The criteria for a disability rating of 30 percent, but no higher, for residuals of a left hand burn have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 

4. The criteria for a disability rating higher than 20 percent for neuralgia of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.7, 4.124a, Diagnostic Code 8512, 8514, 8712, 8714 (2017).

5. The criteria for a disability rating higher than 20 percent for neuralgia of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.7, 4.124a, Diagnostic Code 8512, 8514, 8712, 8714 (2017).

6. The schedular criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  
Residuals of a Right Middle Finger Injury with Swann-Neck Deformity

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran is in receipt of a noncompensable rating for his service-connected right middle finger disability under Diagnostic Code 5229 for limitation of motion of the index or long finger.  Under Diagnostic Code 5229 a 10 percent rating is warranted for the index or long finger when there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited more than 30 degrees.  

On VA examination in April 2008, the Veteran had full range of motion in all his fingers on both active and passive motion.  The Veteran complained of pain and weakness in his hands, however there was no pain on range of motion during the examination.  The examiner commented that it was conceivable that pain could further limit the Veteran's function after he used his hands all day.  
On VA examination in December 2009, the examiner noted that the Veteran has a Swann-neck deformity of the right middle finger with stiffness and inability to bend and use this finger with any degree of strength.  The Veteran reported having difficulty opening jars and turning door knobs.  He is right hand dominant and complained that the finger will not straighten out.  He was not working and reported his finger disability made him slower on manual-type labor positions.  Physical examination shows that he was able to bring his fingers to his palmar crease.  The examiner commented that although there was no pain on range of motion testing, it was conceivable that pain could further limit the Veteran's function.

On VA hand and finger examination in October 2013, the examiner noted that the Veteran was right hand dominant.  The Veteran reported flare-ups once a week that impact the function of his hand.  The examiner indicated that there was evidence of painful limitation of motion as there was a gap of less than 1 inch (2.5 centimeters) between the right long (middle) finger and the proximal transverse crease of the palm.  There was hyper-extension consistent with Swann-neck deformity.  The Veteran was able to perform repetitive use testing with 3 repetitions.  His functional impairment after repetitive use included pain on movement.  Hand grip was 4/5 and the examiner made a finding of no ankylosis.  

On VA hand and finger Disability Benefits Questionnaire (DBQ) examination in September 2017, physical examination shows that there was no gap between the right middle finger and proximal transverse crease of the hand on maximal finger flexion.  There was no pain noted on the examination with use of hand.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner determined that there was no ankylosis.  

Other records in the file to include records from the Social Security Administration (SSA), VA treatment records, and the Veteran's May 2013 Board hearing testimony are cumulative of the findings presented above.  

The Board finds that the evidence more nearly approximates the criteria for a 10 percent rating, but no higher, for residuals of a right middle finger injury with Swann-neck deformity.  Although the evidence discussed above does not more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 5229 as a gap between the right middle fingertip and the proximal transverse crease of the palm was not one inch or more and extension was not limited by 30 degrees or more, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Although the April 2008, December 2009, and September 2017 VA examiners found that the Veteran did not have painful motion during the examinations, the examiners also noted that his complaints of pain and commented that pain conceivably could limit his function.  The October 2013 VA examiner found that the Veteran's functional impairment after repetitive use included pain on movement.  Consequently, the Board finds that a 10 percent rating (the minimum compensable rating allowable under the rating schedule) is warranted for the service-connected residuals of a right middle finger injury with Swann-neck deformity for the entire appeal period.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Review of the rating schedule, however, indicates that there are no other applicable diagnostic codes that would permit a disability rating in excess of 10 percent. Under Diagnostic Code 5226 (long finger, ankylosis of), a noncompensable disability rating is assigned for unfavorable or favorable ankylosis of the long finger for both the major and minor finger; no higher disability ratings are available. 38 C.F.R. § 4.71a, Diagnostic Code 5226. A note to this diagnostic code instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. Id. With respect to amputation, under Diagnostic Code 5154, disability ratings are assigned for amputation of the long finger. 38 C.F.R. § 4.71a, Diagnostic Code 5154. However, in the instant case the Veteran does not have ankylosis nor does the evidence show that the functional impairment of his finger was such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In a recent case, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As 10 percent is the maximum schedular rating that may be granted for limitation of motion of the long finger under Diagnostic Code 5229 and the Veteran herein is being granted a 10 percent rating for his service-connected residuals of a right middle finger injury with Swann-neck deformity pursuant to 38 C.F.R. § 4.59, the holding in Correia need not be further considered.  

The Board has considered the Veteran's statements that describe his pain and discomfort, but the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating than 10 percent or additional separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher rating than the 10 percent rating being granted herein nor any additional separate ratings.  

Thus, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 a 10 percent disability rating is warranted for the Veteran's service-connected residuals of a right middle finger injury with Swann-neck deformity.  

Residuals of a Right and Left Hand Burn

The Veteran's service-connected residuals of right and left hand burns are rated under Diagnostic Code 7804.  The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As the Veteran's claim was received in February 2009, the current rating criteria are applicable.  

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are 10 percent disabling.  Three or four scars that are unstable or painful are 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent may be added to the evaluation that is based on the total number of unstable or painful scars.  

On VA skin examination in April 2008, a history of painful scars was reported.  Physical exam shows several areas of hyperpigmentation scattered across the palm and palmar aspects of the fingers that were flat.  The scars on the fingers and palm were thickened.  On palpation the scars measured .4 centimeters and .5 centimeters in width and felt like two ridges with depression between them.  

As for the exact locations of the scars on the right hand the first scar of the right hand was in the distal palmar crease ulnar aspect and was .3 centimeters wide and 3.5 centimeters long.  The second scar was on the distal palmar crease radial aspect of the right hand and was .5 centimeters wide and 4.5 centimeters long.  

As for the finger scars of the right hand, the first scar was on the base of the thumb and was 1 centimeter wide and 2.5 centimeters long.  Scar number 2 was along the thenar web between the thumb and index finger, it was .4 centimeters wide and 2.5 centimeters long.  Scar number 3 was at the intersection of first and second thumb scar and was 1 centimeter wide and 1.3 centimeters long.  There was skin ulceration or breakdown over this scar.

There were three scars on the right index fingers, which at most were .5 centimeters wide and 2.5 centimeters long.  There were 3 scars over the right middle finger, which at most were .5 centimeters wide and 3 centimeters long.  The scar that was .5 centimeters wide and 2.5 centimeters long on the right middle finger had skin ulceration and breakdown.  There were 3 scars over the right ring finger, which at most were .5 centimeters wide and 3 centimeters long.  There were 2 scars over the right little finger that were each .3 centimeters wide and 2 centimeters long.  

Except as noted above, there was no tenderness on palpation, adherence to underlying tissues, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scars.  

As for the left hand, there was a scar on the distal palmar crease of the ulnar aspect that was .3 centimeters wide and 4.5 centimeters long.  There were 2 scars on the left thumb, which at most were .5 centimeters wide and 3 centimeters long.  There were 3 scars on the left index finger, which at most were .6 centimeters wide and 2.5 centimeters long.  There were 2 scars on the left middle finger, which at most were 1 centimeter wide and 2 centimeters long.  There were 3 scars on the left ring finger, measuring .3 centimeters wide and 2 centimeters long, .5 centimeters wide and 2 centimeters long, and .4 centimeters wide and 2.5 centimeters long.  There were 2 scars on the left little finger, which at most were .3 centimeters wide and 2 centimeters long.  

On VA examination in January 2010, there was a history of pain associated with the scars on the hands.  There was no skin breakdown.  

Physical examination shows that the Veteran had multiple scars on his right and left fingers.  Scars numbers 1 to 2 were on the right thumb, scars numbers 3 to 6 were on the right index finger, scars numbers 7 to 9 were on the right middle finger, scars numbers 10 to 12 and 26 were on the right ring finger, scars numbers 13 to 15 were on the right little finger.  Scars numbers 16 to 17 were on the left thumb, scars numbers 18 to 21 were on the left index finger, scars numbers 22 to 24 were on the left middle finger, scars numbers 25, 27 were on the left ring finger, scars numbers 28 to 30 were on the left little finger.  There was no skin ulceration or breakdown over the scars, nor was there inflammation, edema or keloid formation.  None of the scars were noted to be painful on examination.  The examiner commented that they did not cause any limitations of routine daily activities or employment.

On VA scar examination in October 2013, the Veteran described his in-service injury when a battery blew up in his hands and reported that his hands were becoming tenderer with age and expressed difficulty using his hands.  The examiner found there were no visible scars on either palmar surface.  The palms were red-pink with several darker patches of coloring.  Finger creases had dry cracked skin.  There was lengthwise laceration in the middle of the under surface of the left thumb, which was slightly lighter than the surrounding skin.  It was .1 centimeter wide and 2.3 centimeters long.  It was noted by the examiner to be pain free.  There was a faint scar below the skin at the base of the thumb toward the index finger that was 2.3 centimeters wide and less than .1 centimeter long.  The scars were linear and were not noted to be deep, painful, and unstable with frequent loss of covering of the skin over the scar.  The examiner commented that the scars that were clearly visible did not result in limitation of function and did not impact the Veteran's ability to use his hands.  The examiner also noted that there were no visible burn scars on the examination.  

On VA hand and finger DBQ examination in September 2017, the examiner reported that the Veteran had a left hand scar that was 2.3 x .01 centimeters and another scar that was 1.5 x .01 centimeters.  The examiner opined that burns and scars did not affect the joints or reduce range of motion.  

On VA scar examination in September 2017, the examiner reiterated the Veteran's history of an in-service injury when a battery blew up in his hands and noted that the Veteran reported that his hands were becoming tenderer and it was difficult to use his hands.  The examiner stated that the Veteran did not have painful scars nor were there scars that were unstable with frequent loss of covering of skin over the scar.  There were 2 linear burn scars on the left hand with less than deep partial thickness.  The first one was 2.3 x .1 centimeters and the second one was 1.5 x .1 centimeters.  There were no superficial or deep nonlinear scars.  The examiner noted that scars on the Veteran's right hand were not visible.  

In May 2013 the Veteran testified that during service a tank battery blew up in his hands and the residual burns on his hands continue to be painful.  

Other records in the file to include records from SSA and VA treatment records are cumulative of the findings presented above.  

While the Board recognizes that scars were not noted to be painful on the examinations discussed above and many of the scars were not visible on VA examinations dated in October 2013 and September 2017, the Board does finds that the evidence more nearly approximates the criteria for a 30 percent rating for residuals of a right hand burn and a left hand burn for the entire appeal period.  Diagnostic Code 7804 provides a 30 percent rating for 5 or more scars that are unstable or painful.  VA examinations in April 2008 and January 2010 both document on average approximately 15 scars on the Veteran's right hand and 15 scars on the Veteran's left hand.  The Veteran throughout the appeal period has complained of painful scars and tender hands, See. e.g., January 2010, October 2013, and September 2017 VA examinations and May 2013 Board hearing transcript.  The Veteran is competent to report his symptoms of pain because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Thus, viewing the evidence holistically, the Board concludes that residuals of right hand and left hand burns each more nearly approximate a 30 percent rating based on painful scars under Diagnostic Code 7804, which is the maximum schedular rating available under Diagnostic Code 7804.  The Board notes that, although there were a couple of scars on the April 2008 VA examination with skin ulceration or breakdown, these were isolated instances and do not approximate the criteria for an unstable scar with frequent loss of skin covering over the scar.  Thus, Diagnostic Code Note (2) that provides guidance on rating both painful and unstable scars need not be further considered.  

Other potentially applicable Diagnostic Codes include Diagnostic Codes 7801, 7802, and 7805.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  
Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Diagnostic Codes 7801 and 7802 are inapplicable as the Veteran's scars were not deep nor nonlinear.  Diagnostic Code 7805 also need not be further considered as the Veteran's scars are manifested by pain and rated under Diagnostic Code 7804.  The Veteran also is in receipt of separate neurological ratings for right and left hand neuralgia associated with residual burns.  

As discussed above, the Veteran herein is being granted a 10 percent rating for his residual injury of the right middle finger with Swann neck deformity.  The additional grant for painful scars does not violate the rule against pyramiding as the Veteran is being compensated for two distinct symptoms, which are painful motion of the right middle finger and painful scars on the surface of the skin.  

The Board notes that the amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68.  Diagnostic Code 5125 for loss of use of the hand provides a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  Therefore, any combined ratings for the Veteran's right hand and left hand should not exceed the above percentages because this would run afoul of the amputation rule under 38 C.F.R. § 4.68.  Thus, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 a 30 percent disability rating, is warranted for the Veteran's service-connected residuals of a right hand burn and left hand burn.  

Neuralgia of the Right Hand and Left Hand

The Veteran's service-connected neuralgia of the right hand and left hand have been rated under Diagnostic Code 8712 for neuralgia of the lower radicular group.  As noted above, the Veteran's major extremity is his right upper extremity.  
The Veteran's right and left hand neuralgia are each rated as 20 percent disabling under DC 8712 for neuralgia of the lower radicular group, which encompasses the criteria under Diagnostic Code 8512 for paralysis of the lower radicular group of nerves.  Diagnostic Code 8512 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling on the major side and 60 percent on the minor side.  

However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  On VA skin examination in April 2008, the examiner opined that the nerve damage involved the cutaneous nerves in a radial, and medial distribution in the right hand and a radial, median, and ulnar distribution in the left hand.  On VA examination in January 2010 the examiner noted that there was impairment of the left median nerve and on VA peripheral examination in July 2012 the examiner opined that there was mild incomplete paralysis of the right lower radicular group.  In the July 2017 remand the Board requested that the examiner identify the impaired nerve that was most analogous to the Veteran's symptoms.  Subsequently, on VA examination in September 2017 the examiner opined that there was mild incomplete paralysis of the radial nerve (musculospiral nerve) in both upper extremities.  Thus it is more appropriate to rate the Veteran's neuralgia of both hands under Diagnostic Code 8714 for neuralgia of the musculospiral nerve (radial nerve).  The Board also notes that as will be discussed further below the evidence more nearly approximates mild incomplete paralysis in both hands, which under Diagnostic Code 8712 also would warrant a 20 percent rating for each hand.  However, to rate the Veteran under both Diagnostic Code 8714 and 8712 would violate the rule against pyramiding as the Veteran would be compensated twice for the same symptoms.  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Thus, in the instant case, to assign additional ratings under other neurological Diagnostic Codes for the upper extremities would constitute impermissible pyramiding, as Diagnostic Code 8714 contemplates symptoms affecting the right and left upper extremities from the shoulder to the fingers and thus would overlap with symptomatology considered by the other neurological Diagnostic Codes in the same anatomical region.  

Under Diagnostic Code 8514, for the musculospiral nerve (radial nerve), incomplete paralysis of the radial nerve warrants a 20 percent evaluation if mild in both extremities.  If there is incomplete paralysis in the major extremity, a 30 percent evaluation is warranted if the impairment is moderate in the major extremity and 20 percent for the minor extremity.  A 50 percent evaluation is warranted for severe incomplete paralysis in the major extremity and 40 percent in the minor extremity.  Complete paralysis warrants a 70 percent rating for the major extremity and 60 percent for the minor extremity.  Complete paralysis is manifested by drop of hands and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only at the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  The words, "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  In the instant case, the Veteran is in receipt of the bilateral factor for neuralgia in the hands in recognition of the increased difficulty associated with bilateral extremity disability.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.
Based on a thorough review of the lay and medical evidence of record, the evidence shows that neuralgia of the right and left hands are no more than mild and thus do not more nearly approximate the criteria for a rating higher than 20 percent for each hand under Diagnostic Code 8714.  The Board notes that the medical and lay evidence shows that the Veteran had in his hands pain, weakness, numbness, tingling, paresthesias/dysthesia, and diminished grip.  See VA examinations dated in April 2008, January 2010, July 2012, and September 2017.  On VA examination in January 2010 he had decreased vibration to light touch in the left upper extremity.  Other records in the file to include records from SSA and VA treatment records are cumulative of the findings presented above.  

Nevertheless, the evidence does not more nearly approximate the criteria for moderate incomplete paralysis for the following reasons.  On the April 2008 VA examination the Veteran had 4/5 strength in the fingers and on January 2010 VA examination he had 3+/5+ muscle strength.  On VA examination in January 2010 there was no there was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  Sensory evaluation of the right upper extremity was normal and there were no joints affected by the nerve disorder.  On VA examination in July 2012, muscle strength testing was 4/5, with no muscle atrophy and normal reflexes, in the upper extremities.  Sensory examination was normal in the upper extremities with the exception of decreased sensation to light touch in the hands and fingers.  The examiner opined that there was mild incomplete paralysis of the right lower radicular group, however left lower radicular nerve group was normal.  The examiner commented that nerve conduction study/EMG in February 2011 show normal needle EMG of the right supraspinatus, biceps, triceps, first dorsal interosseous and cervical paraspinal muscles.  

On the most recent VA peripheral nerve examination in September 2017, muscle strength testing was 5/5 (normal) for bilateral elbow flexion and extension, wrist flexion, and pinch (thumb to index finger).  Right wrist flexion was 5/5 and left wrist was 4/5 (active movement against some resistance ).  Grip in the right upper extremity was 4/5 and 5/5 in the left upper extremity.  There was no muscle atrophy.  Reflex exam was normal in both upper extremities.  Sensory exam also was normal in both upper extremities with the exception of decreased sensation in both hands and fingers.  The examiner determined that the findings rose to a level of mild incomplete paralysis of the radial nerve (musculospiral nerve) in both upper extremities.  As such, the preponderance of the evidence is against a rating higher than 30 percent for neuralgia of the right hand and left hand.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

During the May 2013 Board hearing, the Veteran raised the matter of potential extraschedular ratings as at the time he was in receipt of noncompensable rating for residuals of right and left hand burns and for residuals of a right middle finger injury with Swann neck deformity.  The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right middle finger, residuals of right and left hand burns, and neuralgia in the right and left hands.  The Board finds that the Veteran's service-connected disabilities have been manifested by symptoms such as weakness, numbness, tingling, and pain, to include painful motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.26, when a partial disability results from a disease or injury of both arms or legs, the ratings for the disabilities of the right and left sides will be combined as usual under 38 C.F.R. § 4.25, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations, or converting to degree of disability.  This is known as the bilateral factor.

In light of the Board's decision herein, residuals of right middle finger injury with Swann-neck deformity are now rated 10 percent disabling and residuals of a right hand burn and left hand burn are each rated 30 percent disabling.  The RO assigned a 20 percent rating for neuralgia of the right hand and left hand and indicated a combined 40 percent rating for right and left hand neuralgia, to include the bilateral factor of 3.6 percent.  See, e.g., December 2016 rating decision codesheet.  

Using the combined ratings table in section 4.25, the Veteran's residuals of right and left hand burns have a combined rating of 51 percent.  Applying the bilateral factor, 5.1 percent is added to this value, resulting in a combined rating of 56.1 percent.  See 38 C.F.R. § 4.26.  As the neuralgia of the right and left hands are separate disabilities from the residuals scars of the right and left hand burns, they have a separate combined rating under section 4.25 of 36 percent.  Applying the bilateral factor,3.6 percent is added to this value, resulting in a combined rating of 39.6 percent.  Residuals of right middle finger injury with Swann-neck deformity are now being rated 10 percent disabling.  This results in a combined rating of 80 percent, rounding to the nearest 10 percent.  The Veteran's residuals of right and left hand burns are counted as one disability with a rating greater than 40 percent.  As such, the schedular criteria have now been met throughout the pendency of this appeal.  See 38 C.F.R. §§ 3.340 , 4.16(a).

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On VA examination in April 2008, the examiner commented that the Veteran would have a difficult time performing any job where he needed his right hand to do any sort of lifting or grasping, however the Veteran could perform sedentary work.  On VA skin examination in April 2008, the examiner opined that the Veteran's bilateral hand neuralgia prevented the Veteran from being able to use vibrating hand tools for longer than a few minutes.  

In August 2008, the Veteran stated that he was unable to work due to his hands.  In September 2008, the Veteran stated that due to loss of strength in his hands he decided to work in the landscaping business as it did not require heavy lifting but he  had problems doing this type work due to his hands.  He noted that he has not been able to hold a steady full time job.  

On VA examination in January 2010, the examiner noted that the Veteran worked as a street sweeper using a blower, however the vibration hurt his hand and he was not able to hold the blower.  The examiner noted that the Veteran previously worked operating a fork lift machine and has been unemployed for 2 to 5 years.  He stopped working due to pain in his hands.  He had a temporary fork lift job in 2001.  In 2002 he intermittently did landscaping and in 2007 started a street cleaning job, however he could not tolerate the leaf blower and had to resign.  

On VA examination in March 2012, the examiner opined that the Veteran is a candidate for unemployability due to his service-connected left and right hand neuralgia, residuals of right middle finger Swann-neck deformity, and residuals of burns of right and left hands.  The examiner explained that tasks requiring use of right and left hands would be difficult due to weakness and paresthesias (numbness and tingling).  The examiner opined that sedentary and physical demand tasks would be equally affected.

In a VA opinion in April 2012, the examiner opined that the Veteran's numbness and hand weakness would preclude performing any tasks, to include typing.  The examiner indicated that numbness and hand weakness can therefore occur while sitting or being engaged in physically demanding tasks and if the Veteran performed these tasks it would be with the understanding that rapid onset of numbness and hand weakness can occur.  The examiner further stated that if the hand tasks were performed for an undesignated length of time then harm can become imminent.  

On VA examination in July 2012 for peripheral nerves, the examiner opined that tasks requiring use of right and left hands would be difficult with noted weakness and paresthesias (numbness and tingling).  Physical and sedentary demand work tasks would be equally affected.  

In May 2013 the Veteran testified that he had a high school education.  On VA hand and finger examination in October 2013, the examiner opined that the Veteran's service-connected finger disability impacted his ability to work as he reported decreased ability to perform grasping, lifting, and carrying type activities.

On VA hand and finger DBQ examination in September 2017, the examiner opined that the Swann neck deformity of the right middle finger affected the Veteran's grip and strength and would affect his ability grab and/or hold items.  Thus this would negatively impact the Veteran if he worked in any profession requiring repetitive use of his hand or lifting/moving heavy items.  The examiner further stated that if the Veteran sought employment that required lifting and/or holding items securely such a profession would put him at a disadvantage of maintaining the job.  He had reduced grip strength bilaterally and with the addition of the Swann- neck deformity of the right third finger his ability to hold items securely was hampered.  The examiner noted that the third finger of the hand is an integral part of gripping and lifting items securely.  If there was a deficit of movement of this finger it could cause the Veteran to drop items and repetitive use of the hand could be problematic.  

On VA peripheral nerve examination in September 2017, the examiner opined that the Veteran's nerve condition impacted his ability to work as the Veteran had decreased grip strength of both hands along with numbness, pain, and tingling.  The examiner stated that any employment that required the Veteran to hold securely, lift or carry items would be difficult for him.  The examiner concluded, based on the Veteran's complaints and documented findings, that his ability to hold and/or grip items was impaired.   

The Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to decide properly entitlement to TDIU for a veteran with multiple service-connected disabilities."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In the instant case, the evidence shows that the Veteran has a high school education and has an extensive background working as a laborer.   The weight of the evidence shows that the severity of his service-connected disabilities render him incapable of obtaining and retaining substantially gainful employment given his level of education, training, and work experience.  Thus, in resolving all doubt in the Veteran's favor, the Board concludes that TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

A 10 percent rating for residuals of a right middle finger injury with Swann-neck deformity is granted, subject to controlling regulations governing the payment of monetary benefits.

A 30 percent rating for residuals of a right hand burn is granted, subject to controlling regulations governing the payment of monetary benefits.

A 30 percent rating for residuals of a left hand burn is granted, subject to controlling regulations governing the payment of monetary benefits.

A rating higher than 20 percent for right hand neuralgia is denied.  

A rating higher than 20 percent for left hand neuralgia is denied.  

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


